United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                                                                  June 22, 2004
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                                                                     Clerk


                               No. 03-51204
                             Summary Calendar



                            DANIEL A. RAMIREZ,

                           Plaintiff-Appellant,

                                  versus


         DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
                      U.S. DEPARTMENT OF LABOR,

                           Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. EP-02-CV-188-DB
                         --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Daniel A. Ramirez, an employee of the United States Army

between 1988 and 1990, appeals the district court’s order granting

the motion for summary judgment filed by the Director of the Office

of Workers’ Compensation Programs (“OWCP”), in Ramirez’s “petition

for review” challenging the administrative decision to suspend his

workers’    compensation    benefits   under     the   Federal   Employees

Compensation Act (“FECA”), 8 U.S.C. § 8102(a).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-51204
                                  -2-

     The OWCP Director has argued that the federal courts lacked

subject-matter jurisdiction under 8 U.S.C. § 8128(b), which states

that “[t]he action of the Secretary [of the Department of Labor] or

his designee in allowing or denying payment under this subchapter

is-- . . . (B) not subject to review by another official of the

United States or by a court by mandamus or otherwise.”     Although 8

U.S.C. § 8128(b) bars Ramirez’s action insofar as he challenges the

administrative decision to deny him FECA benefits, the statute does

not prohibit review of “substantial” of “cognizable” constitutional

claims.   See Benton v. United States, 960 F.2d 19, 22 (5th Cir.

1992); Duncan v. Department of Labor, 313 F.3d 445, 446 (8th Cir.

2002); Czerkies v. United States Dep’t of Labor, 73 F.3d 1435, 1441

(7th Cir. 1996).

     Ramirez had been paid FECA benefits since the early 1990s. In

July 1999, Ramirez was directed by the OWCP to appear for two

second-opinion medical appointments.     He failed to do so.      After

Ramirez failed to provide written reasons for such failure, the

OWCP suspended his benefits.

     Even if it is assumed arguendo that Ramirez’s “petition for

review”   was   sufficient    to   establish   a   “cognizable”    and

“substantial” due-process claim, the documentary evidence submitted

by the parties in connection with the OWCP Director’s summary-

judgment motion is sufficient to show that no genuine issue of

material fact remains as to such claim.     See FED. R. CIV. P. 56(c);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).       It is true

that the record shows that, in January 2001, during Ramirez’s

administrative appeals, the Employees’ Compensation Appeals Board
                                No. 03-51204
                                     -3-

castigated   the   OWCP   for   failing   to   reconstruct       and    properly

assemble Ramirez’s case record.           The Appeals Board’s decision

remanding the case to the OWCP for reconstruction of the record was

intended to protect Ramirez’s administrative appeal rights and

effectively corrected any due-process violation that might have

occurred.    The record otherwise shows that Ramirez was repeatedly

warned of    the   consequences    of   failing   to    appear    for    medical

appointments, that he was repeatedly informed of the procedures for

challenging the OWCP’s position that he was required to appear at

those appointments, and that his administrative challenges to the

suspension of FECA benefits were repeatedly reviewed.             Ramirez has

not established a due-process violation.               See FDIC v. Bank of

Coushatta, 930 F.2d 1122, 1130 (5th Cir. 1992).

     The judgment of the district court is AFFIRMED.